Opinions of the United
1999 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-29-1999

Rouse v. Plantier
Precedential or Non-Precedential:

Docket 98-5139




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1999

Recommended Citation
"Rouse v. Plantier" (1999). 1999 Decisions. Paper 176.
http://digitalcommons.law.villanova.edu/thirdcircuit_1999/176


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1999 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed June 29, 1999

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 98-5139

DARRYL LEON ROUSE

v.

WILLIAM PLANTIER, Acting Superintendent of A.D.T.C.;
SALLY S. SCHEIDEMANTEL, Resigning Superintendent of
A.D.T.C.; WILLIAM H. FAUVER, Commissioner of N.J.
Department of Corrections; GOVERNOR JIM FLORIO,
State of New Jersey; DR. ROBERT CARDINALE, Medical
Director of A.D.T.C.; DR. NARSHIMA REDDY, attending
Physician of A.D.T.C.; MS. ELAINE MARTIN, Chief Nurse
of A.D.T.C.; CAPTAIN HELMKIN, Housing; MIKE ZELL,
Director of Social Services; DR. SANDOVAL, Attending
Psychologist of A.D.T.C.; DR. CATTONE, M.D., St. Francis
Hospital; SCOTT FAUNCE; DR. TARLIAN, M.D.; DR.
O'BRYNE, M.D.; DR. TODD, M.D., St. Francis Hospital;
CHARLES BROOKS, on behalf of a class of themselves
and others similarly situated; STEPHEN JANKOWSKI, on
behalf of a class of themselves and others similarly
situated; JULIO BAEZ, on behalf of a class of themselves
and others similarly situated; ROBERT KAMMERER,
on behalf of a class of themselves and others
similarly situated

v.

ELAINE ALLEN; JOHN DOE; JANE ROE

WILLIAM PLANTIER; ROBERT CARDINALE;
NARSHIMA REDDY; ELAINE ALLEN,

Appellants
ON APPEAL FROM THE
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY
(D.C. No. 90-cv-03511)
(District Judge: Honorable Stephen M. Orlofsky)

Argued: January 14, 1999

Before: NYGAARD, ALITO, and LEWIS, Circuit Judges

(Opinion Filed: June 29, 1999)

       PETER VERNIERO
       Attorney General of New Jersey
       JOSEPH L. YANNOTTI
       Assistant Attorney General
       MARY C. JACOBSEN (ARGUED)
       Assistant Attorney General
       JAYROE WURST
       Deputy Attorney General
       WILLIAM P. FLAHIVE
       Deputy Attorney General

       Office of Attorney General
       CN 112
       R.J. Hughes Justice Complex
       Trenton, New Jersey 08106-0112

       Counsel for Appellants

       LAWRENCE S. LUSTBERG
       MARK A. BERMAN (ARGUED)

       Gibbons, Del Deo, Nolan, Grigginger
        & Vecchione
       One Riverfront Plaza
       Newark, New Jersey 07102-5497

       Counsel for Appellees

                                 2
OPINION OF THE COURT

ALITO, Circuit Judge:

Plaintiffs are a class of past, present, and future insulin-
dependent diabetic inmates ("plaintiffs") whofiled suit
claiming that various corrections officials and employees
were deliberately indifferent to the plaintiffs' serious
medical needs, in violation of the Eighth Amendment. In
this appeal, defendants challenge the District Court's
refusal to grant summary judgment in their favor on the
grounds of qualified immunity. For the reasons discussed
below, we vacate the District Court's decision and remand
for further proceedings in accordance with this opinion.

I.

In 1990, Darryl Rouse, an insulin-dependent diabetic
then incarcerated at the Adult Diagnostic and Treatment
Center ("ADTC"), a correctional facility in New Jersey, filed
this S 1983 action. Named as defendants were: William
Fauver, Commissioner of the New Jersey Department of
Corrections; William Plantier, Acting Superintendent of the
ADTC; Doctor Robert Cardinale, former Medical Director of
ADTC; Doctor Narshima Reddy, former physician at ADTC;
and Nurse Elaine Allen, former Chief of Nursing at ADTC.
Rouse alleged that the defendants had subjected him to
cruel and unusual punishment by failing to provide him
with adequate medical care.

In 1994, Rouse amended his complaint and sought class
certification, declaratory and injunctive relief for the class
members, and monetary relief for present insulin-
dependent diabetic inmates. See Supp. App. at 18-19
(Amended Complaint).1 The amended complaint alleged that
_________________________________________________________________

1. In the amended complaint, plaintiffs also alleged that defendants had
impermissibly discriminated against insulin-dependent diabetics because
of their disability, in violation of the Americans with Disabilities Act,
42
U.S.C. S 12101 et seq. The District Court denied defendants' motion for
summary judgment on the merits of this claim, see Rouse v. Plantier,
997 F. Supp. 575, 582 (D.N.J. 1998), but granted their motion on the
basis of qualified immunity, Rouse v. Plantier, 987 F. Supp. 302, 317
(D.N.J. 1997). This issue is not on appeal.

                               3
"[t]he defendants have provided class members with
medical care for their diabetes and diabetes-related
conditions that is so uniformly and grossly inadequate as to
constitute deliberate indifference to serious medical needs
in violation of the Eighth Amendment to the United States
Constitution." See Id. at 18.

In 1996, the District Court certified a class consisting of
all former, present, and future insulin-dependent diabetics
incarcerated at the ADTC, pursuant to Federal Rule of Civil
Procedure 23(a) and 23(b)(2). For the purpose of classwide
damages, the District Court also certified a class consisting
of all former and present insulin-dependent diabetics
incarcerated at the ADTC, pursuant to Federal Rules of
Civil Procedure 23(a) and 23(b)(3).

Defendants moved for summary judgment on the merits
of plaintiffs' claim and, alternatively, on the grounds of
qualified immunity. In support of their respective
arguments, both parties submitted the reports of medical
experts. None of the experts disputed that plaintiffs suffer
from insulin dependent diabetes mellitus, which all agree is
a serious illness.

Plaintiffs proffered an expert report by Dr. Michael D.
Cohen. See App. at 123-46. Basing his report primarily on
the American Diabetes Association Clinical Practice
Recommendations issued in 1995, Dr. Cohen explained
that a characteristic of insulin-dependent diabetes is an
abnormally high amount of sugar in the blood due to
insulin deficiency, see id. at 123, and that a primary goal
of disease management, therefore, is to lower the amount of
sugar in the blood to normal or near-normal physiological
levels. See Id. at 125. Achieving this goal, Dr. Cohen stated,
requires diabetics to engage in a comprehensive daily care
plan. See Id. at 123 ("Daily management requires close
attention to medication, dietary intake and activity, with
frequent monitoring of the blood sugar."). Failure to do so,
Dr. Cohen asserted, can cause short-term complications,
including excessive urination, constant thirst and hunger,
weakness, confusion, dizziness, and seizures, as well as
severe long-term problems, including blindness,
amputation of feet and legs, renal failure, and nerve
damage. See Id.

                               4
Dr. Cohen noted several components necessary for
proper diabetes management. First, he said, diabetics
require daily injections of insulin, the frequency of which
depends upon the severity of the illness. See Id. at 125-26.
Second, he asserted that in order to determine the amount
of insulin required, diabetics must monitor their blood-
sugar levels at least three to four times each day. See Id. at
126; see also id. at 155 (Report of Plaintiffs' Expert, Dr.
Mathew J. Miller) ("Dr. Miller's report") (asserting that "all
insulin-requiring diabetics should monitor their blood
glucose levels on a daily basis" and that the ability to test
one's blood-sugar level three to four times each day"is a
reasonable standard to which we should aspire"). Third, he
stated that, in addition to snacks and low-sugar sweets,
diabetics must be given individualized diet plans tailored to
their specific medical needs. See Id. at 127-30; see also Id.
at 156 (Dr. Miller's Report) ("Appropriate food should be
provided to each diabetic, the portions and composition
individualized to needs, size, activity level and so forth.").
Fourth, Dr. Cohen opined that diabetics must be educated
about their disease and the steps necessary to maintain
their health. See Id. at 130; see also id. at 155 (Dr. Miller's
Report) ("[E]ducation is the sine qua non of good diabetic
management."). Fifth, Dr. Cohen stated that timely and
effective measures must be taken to prevent long-term and
chronic complications, such as blindness and loss of limbs.
See Id. at 131-39. For instance, Dr. Cohen noted that the
American Diabetes Association recommends an "[a]nnual
comprehensive dilated eye and vision examination by an
opthamologist." See Id. at 134. And finally, he stated,
clinical and follow-up evaluations must be conducted on a
regular basis to monitor the progression of the diabetic's
illness. See Id. at 139-46; id. at 139 ("Special primary care
needs of diabetics include: comprehensive initial evaluation,
regular followup, access to aggressive care for acute
illnesses and injuries, attention to prevention of lung
infections[,] and dental care.").

Dr. Cohen evaluated the level of care provided to the
plaintiffs and opined that the defendants had failed to treat
plaintiffs' illness adequately in all material respects. See Id.
at 146 ("Essential components of necessary care for
prisoners with diabetes are missing or inadequate at

                               5
ADTC."). Dr. Cohen faulted defendants for giving plaintiffs
one insulin shot per day, despite suggestions from medical
consultants that some of the plaintiffs required more than
one daily injection. See Id. at 126. Dr. Cohen noted that
plaintiffs were not provided the opportunity to monitor their
blood-sugar levels on a daily basis and that, in some cases,
blood sugar levels had been tested only 20 times per year.
See Id. at 125-27. In addition, Dr. Cohen stated that,
among other deficiencies, defendants had not provided
plaintiffs with individualized meals and had not furnished
diabetes-appropriate snacks or low-sugar sweets. See Id. at
128-30. Dr. Cohen noted further that, other than
scheduling one education session several years ago, the
defendants had not educated the plaintiffs about their
illness. See Id. at 130. Last, Dr. Cohen asserted that
defendants had no comprehensive plan for preventing long-
term complications (e.g., inmates are not permitted to visit
an eye doctor annually), see id. at 134-35, and that the
defendants had not established an adequate evaluation and
follow-up program to monitor the progression of the
inmates' illness. See Id. at 139-46. He concluded:

       The care and treatment provided to prisoners with
       diabetes at ADTC is unacceptable by current standards
       of care. . . . As medical and nursing staff at ADTC are
       or ought to be aware of the current standards of care
       for management of diabetes and the harm that results
       from inadequate care and treatment, they have shown
       deliberate indifference to the pain and suffering of
       prisoners with diabetes.

App. at 124-25.

In response, defendants commissioned a report from Dr.
William E. Ryan. Id. at 158-74. Dr. Ryan agreed with
plaintiffs' expert that diabetes care must be
"individualized," but he disputed most of Dr. Cohen's other
assertions. See Id. at 163. Dr. Ryan noted that diabetics
whose blood-sugar levels are "known" and "stable" do not
require daily glucose testing. Id. Such testing, he asserted,
is only "designed for acute and new diabetics." Id. He noted
that the plaintiffs' blood-sugar levels generally had
remained constant and within normal ranges, i.e, "between
125 and 140mg," but he recognized that "many of the

                               6
glucose values were in excess of 200mg, which is less than
hoped for and certainly not ideal." Id. at 164. He placed the
blame for the increased levels on the plaintiffs, who
according to Dr. Ryan, had been "uninformed regarding
their diabetic management when they entered the
institution" and had "thwarted" the staff's efforts to control
blood-sugar levels by not complying with their prescribed
diets. Id. at 161, 164. Dr. Ryan further asserted that,
because each patient at a minimum saw a doctor every
three months, the care provided at ADTC was "entirely
appropriate" under clinical recommendations. See Id. at
163 ("[R]egular visits (diabetic) should be scheduled for
insulin treated patients at least quarterly . . . . More
frequent contact may also be required if the patient is
undergoing extensive insulin therapy . . . ."). Finally, Dr.
Ryan cited several specific instances in which some of the
plaintiffs had received timely and effective medical
treatment. See Id. (explaining that Rouse had received
prompt medical treatment when his blood-sugar level
increased to an unacceptable level). In sum, he found "no
evidence of deliberate indifference or insensitivity by the
staff of ADTC in the care of their inmate diabetic patient
population." Id. at 170.

Considering the experts' reports, the District Court
granted summary judgment to Commissioner Fauver on the
merits of the Eighth Amendment claim and dismissed as
moot the summary judgment motion on the grounds of
qualified immunity, concluding that plaintiffs had failed to
demonstrate Fauver's culpability. See Rouse v. Plantier, 987
F. Supp. 302, 312, 315 n.13 (D.N.J. 1997) ("Rouse I"); id.
at 312 ("Plaintiffs have not adequately responded to
Defendants' contention that there is no evidence of
Defendant Fauver's deliberate indifference."). With respect
to the remaining defendants, however, the District Court
denied summary judgment on both grounds. See Id. at 312,
315; Rouse v. Plantier, 997 F. Supp. 575, 580 (D.N.J. 1998)
("Rouse II").

The District Court first held that plaintiffs had
demonstrated the existence of material factual issues on
whether the plaintiffs as a class had received
constitutionally adequate medical care and constitutionally

                               7
appropriate diabetes meals. See Rouse I, 987 F. Supp. at
308-12. The District Court next found that plaintiffs had
adduced sufficient evidence for summary judgment
purposes that the defendants had been aware of the risks
of such inadequacy but had disregarded them. See Id. at
312. Turning to defendants' qualified immunity defense, the
District Court held that the right at issue was clearly
established and that the defendants had failed to
demonstrate the reasonableness of their actions. See Id. at
313 n.10, 314-15; see also Rouse II, 997 F. Supp. at 579-
80. Accordingly, it refused to grant summary judgment in
their favor.

Defendants moved for reconsideration, and the District
Court again rejected their qualified immunity defense. See
Rouse II, 997 F. Supp. at 579-80. Defendants then took
this appeal. They challenge only the District Court's
determination that they are not entitled to qualified
immunity on plaintiffs' Eighth Amendment claim. We have
jurisdiction pursuant to the collateral order doctrine, see
Mitchell v. Forsyth, 472 U.S. 511 (1985), and our review is
plenary, see Larsen v. Senate of Cmwlth. of Pa., 154 F.3d
82, 87 (3d Cir. 1998), cert. denied, 119 S. Ct. 1037 (1999).

II.

The only issue in this appeal is whether the defendants
are entitled to summary judgment based on qualified
immunity. Under this doctrine, "government officials
performing discretionary functions generally are shielded
from liability for civil damages insofar as their conduct does
not violate clearly established statutory or constitutional
rights of which a reasonable person would have known."
Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). "The
contours of the right must be sufficiently clear that a
reasonable official would understand that what he is doing
violates that right." Anderson v. Creighton, 483 U.S. 635,
640 (1987); see also Acierno v. Cloutier, 40 F.3d 597, 616
(3d Cir. 1994) (en banc). In determining whether defendants
are entitled to claim qualified immunity, we engage in a
three-part inquiry: (1) whether the plaintiffs alleged a
violation of their constitutional rights; (2) whether the right
alleged to have been violated was clearly established in the

                               8
existing law at the time of the violation; and (3) whether a
reasonable official knew or should have known that the
alleged action violated the plaintiffs' rights.

A. We now turn to whether the plaintiffs alleged a
violation of their constitutional rights. The Eighth
Amendment prohibits the imposition of "unnecessary and
wanton infliction of pain contrary to contemporary
standards of decency." See Helling v. McKinney, 509 U.S.
25, 32 (1993). In Estelle v. Gamble, 429 U.S. 97 (1976), the
Supreme Court held that the Eighth Amendment's
prohibition against cruel and unusual punishment requires
prison officials to provide basic medical treatment to those
whom it has incarcerated. The Court articulated the
standard to be used:

       In order to state a cognizable claim, a prisoner must
       allege acts or omissions sufficiently harmful to
       evidence deliberate indifference to serious medical
       needs. It is only such indifference that can offend
       "evolving standards of decency" in violation of the
       Eighth Amendment.

Id. at 106. Therefore, to succeed under these principles,
plaintiffs must demonstrate (1) that the defendants were
deliberately indifferent to their medical needs and (2) that
those needs were serious. Id. The defendants agree that
insulin-dependent diabetes mellitus is a serious illness, and
therefore only the former question is in issue here.

It is well-settled that claims of negligence or medical
malpractice, without some more culpable state of mind, do
not constitute "deliberate indifference." As the Estelle Court
noted: "[I]n the medical context, an inadvertent failure to
provide adequate medical care cannot be said to constitute
`an unnecessary and wanton infliction of pain' or to be
`repugnant to the conscience of mankind.' " Id. at 105; see
also Durmer v. O'Carroll, 991 F.2d 64, 67 (3d Cir. 1993)
("[T]he law is clear that simple medical malpractice is
insufficient to present a constitutional violation."); White v.
Napoleon, 897 F.2d 103, 110 (3d Cir. 1990) (emphasis
omitted) ("[C]ertainly no claim is stated when a doctor
disagrees with the professional judgment of another doctor.
There may, for example, be several acceptable ways to treat

                               9
an illness."). "Deliberate indifference," therefore, requires
"obduracy and wantonness," Whitley v. Albers, 475 U.S.
312, 319 (1986), which has been likened to conduct that
includes recklessness or a conscious disregard of a serious
risk. See Farmer v. Brennan, 511 U.S. 825, 842 (1994)
(stating that "it is enough that the official acted or failed to
act despite his knowledge of a substantial risk of serious
harm").

We have found "deliberate indifference" in a variety of
circumstances, including where the prison official (1) knows
of a prisoner's need for medical treatment but intentionally
refuses to provide it; (2) delays necessary medical treatment
based on a non-medical reason; or (3) prevents a prisoner
from receiving needed or recommended medical treatment.
See Durmer, 991 F.2d at 68 (citing Monmouth County Corr.
Inst. Inmates v. Lanzaro, 834 F.2d 326, 346-47 (3d Cir.
1987), cert. denied, 486 U.S. 1006 (1988)). We also have
found "deliberate indifference" to exist where the prison
official persists in a particular course of treatment "in the
face of resultant pain and risk of permanent injury."
Napoleon, 897 F.2d at 109-11 (holding that allegations of
several instances of flawed medical treatment state a claim
under Eighth Amendment).

In reaching its conclusion that the plaintiffs had alleged
a violation of their Eighth Amendment rights, the District
Court relied on the experts' reports submitted by the
parties. The Court first found that genuine issues of
material fact existed on whether the plaintiffs were "served
a meal appropriate for their diabetic condition." Rouse I,
987 F. Supp. at 308. The Court noted the "numerous
deficiencies" cited by plaintiffs' expert, including (1) lack of
portion control, (2) unavailability of diabetes-appropriate
meals, snacks, and low-sugar foods, and (3) failure to
individualize diets. Id. Next, the Court found that genuine
issues of material fact existed on whether the level of care
provided to plaintiffs was constitutionally adequate. Id. at
310. Observing that some of the plaintiffs had their blood-
sugar levels tested only a minimal number of times each
year, the Court refused to conclude, as a matter of law, that
defendants had provided appropriate medical care. Id. at
311-12. Noting several additional deficiencies, 2 the District
_________________________________________________________________

2. Specifically, the District Court noted that genuine issues of fact
existed on "1) the adequacy of care of Rouse and Brooks' feet; 2) the

                               10
Court concluded that "the risks of inadequate treatment
were obvious to a reasonably well-trained doctor, nurse, or
prison official" and that the defendants "were subjectively
aware of the risks . . . but did not respond reasonably." Id.
at 312.

On appeal, defendants contend that the evidence
demonstrates that plaintiffs were provided with"extensive
care" that did not "fall short of that required by the Eighth
Amendment." Appellants' Br. at 41, 37. Specifically,
defendants note that not "all" insulin-dependent diabetics
require "routine daily blood-sugar testing." Id. at 33
(emphasis in original). They point to a lack of evidence
indicating that the number of blood-sugar tests performed
each year and the diabetic meals provided each patient
were inappropriate for any of the particular plaintiffs'
diabetic condition. See Id. at 34, 37 ("[P]laintiffs cannot
demonstrate . . . that . . . the frequency of sugar testing for
their particular medical condition so threatened their
health [that it] subjected them to cruel and unusual
punishment. . . . Plaintiffs [also] have presented absolutely
no evidence that they cannot maintain their health based
on [the] diets [provided].").

Plaintiffs, on the other hand, contend that the
defendants' systemic failure to provide a constitutionally
adequate level of care reflected a deliberate indifference to
the plaintiffs' serious medical needs. See Appellees' Br. at
16. Such failure, they maintain, is evidenced by the
defendants' refusal to provide a level of care even
approximating that required by accepted medical practices.
See Id. They further contend that "only an official who was
deliberately indifferent to the serious medical needs of
diabetic inmates could have participated in, and not
objected to, the constitutionally deficient system of diabetic
care at ADTC." Id. at 23-24.
_________________________________________________________________

adequacy of the eye care provided, particularly, whether any preventive
care is provided; 3) the adequacy of measures to prevent other relatively
common diabetes-specific complications, such as kidney damage, nerve
damage, or blood vessel damage; 4) the existence of and need for diabetic
education." Rouse I, 987 F. Supp. at 311 (citations omitted).

                               11
Considering the principles enunciated in Estelle and its
progeny, we find that the District Court erred in concluding
on a wholesale basis that the plaintiffs alleged a violation of
their Eighth Amendment rights. The experts' reports make
clear that not all insulin-dependent diabetics require the
same level of medical care. The reports show that there are
at least two groups of insulin-dependent diabetic plaintiffs
in this case. The first group consists of those insulin-
dependent diabetics whose blood sugar levels consistently
fluctuate to abnormal levels (i.e., the "unstable" plaintiffs).
These diabetics require intensive medical treatment in order
to regulate their blood sugar levels to normal or near
normal physiological levels, which, as the experts' reports
demonstrate, is the primary goal of diabetes management.
The other group is comprised of those insulin-dependent
diabetics whose blood sugar levels remain at or near
normal physiological levels over time (i.e., the"stable"
plaintiffs). These individuals have already achieved the
primary goal of diabetes management and therefore do not
require the same level of intensive medical treatment as
their unstable counterparts. Consequently, it is possible
that conduct that violates the Eighth Amendment rights of
the unstable plaintiffs may not violate the constitutional
rights of the stable plaintiffs.

In light of the diverse medical needs of, and the different
level of care owed to, each group of plaintiffs, the District
Court erred in holding that all members of the plaintiff
class alleged a violation of their Eighth Amendment rights.
Based on the evidence in the summary judgment record,
there may be one or more subgroups of plaintiffs as to
whom particular aspects of the care allegedly provided was
not consistent with Eighth Amendment requirements and
other subgroups as to whom particular aspects of the care
was constitutionally adequate. On remand, therefore, the
Court should address the specific needs of each such
group, considering, for instance, the appropriate amount of
glucose testing, the need for a special diet, and the
plaintiffs' general compliance with their medical
appointments and prescribed dietary plans. Then, the
District Court should consider the appropriate level of care
due under the Eighth Amendment. Only after the latter
determinations are made should the District Court

                               12
determine whether the defendants' actions with respect to
each of these matters and with respect to each relevant
subgroup of plaintiffs were consistent with the requisite
level of care owed under the Eighth Amendment at the
times in question.

We note that this case presents an unusual situation--
an Eighth Amendment class action for damages in which
the defendants asserted the defense of qualified immunity
-- and that prior circuit precedent did not provide the
District Court with guidance as to how the defendant's
qualified immunity claim should be handled in this context.
The constitutional right asserted by the plaintiff class -- the
Eighth Amendment right of a prisoner to be free from
deliberate indifference to his or her serious medical needs
-- is one that obviously varies depending on the medical
needs of the particular prisoner. Yet here, the plaintiff class
is a medically diverse group. Moreover, the violations for
which damages are sought allegedly occurred over a span
of years, during which the relevant medical standards may
have changed. And, as we will discuss below, the
defendants also vary, including both a lay supervisor and
medical professionals. If this case ultimately goes forward
as a class action for purposes of damages,3 the scope of the
qualified immunity afforded each individual defendant
should not be any different than it would be if that
defendant were instead faced with separate damages
actions filed on behalf of each member of the plaintiff class.
Thus, if an individual damages actions by plaintiff P1
against defendant D1 would not survive a motion for
summary judgment based on qualified immunity, either
because D1's alleged conduct did not constitute an Eighth
Amendment violation as to P1 or because the illegality of
D1's conduct was not clearly established at the time in
question, then in the class action context D1 should
likewise be free from the burden of going to trial on the
claims of P1 and all other similarly situated members of the
plaintiff class. For these reasons, we remand to the District
Court for it to consider the individual needs of each
relevant subgroup of plaintiffs.
_________________________________________________________________

3. The question of class certification for purposes of damages is not
before us, and we express no opinion on this issue.

                               13
B. In light of the fact that we are remanding this case to
the District Court to determine in the first instance whether
relevant subclasses of plaintiffs have alleged violations of
their Eighth Amendment rights, it would be premature for
us to address the question whether, if such violations are
ultimately found to have been alleged, the illegality of the
defendants' conduct was clearly established. However, we
emphasize that the District Court on remand should not
only address the situation of each relevant category of
plaintiffs, but it should also analyze separately the
situation of each of the defendants who is sued for damages
in an individual capacity.

As previously noted, when a defendant asserts the
defense of qualified immunity, it is necessary to determine
whether a reasonable official in the position of that
defendant would have known that his or her actions were
unconstitutional in light of the clearly established law and
the information the official possessed. See Anderson v.
Creighton, 483 U.S. 635, 641 (1987) (determining whether
it was objectively reasonable for an official to believe that a
particular search was supported by probable cause requires
consideration of the information possessed by the searching
officials). In making this determination in this case, the
District Court went astray in two respects.

First, the District Court should have addressed the
specific conduct of each of the individual defendants in
determining whether that particular defendant acted in an
"objectively unreasonable" manner. In Grant v. City of
Pittsburgh, 98 F.3d 116, 122 (3d Cir. 1996), we observed
that the determination of whether a government official has
acted in an objectively reasonable manner demands a
highly individualized inquiry. We stated:

       [T]he question is whether a reasonable public official
       would know that his or her specific conduct violated
       clearly established rights . . . . Thus, crucial to the
       resolution of any assertion of qualified immunity is a
       careful examination of the record . . . to establish, for
       purposes of summary judgment, a detailed factual
       description of the actions of each individual defendant
       . . . .

                               14
Id. at 121-22 (emphasis in original); see also Reitz v.
County of Bucks, 125 F.3d 139, 147 (3d Cir. 1997) (stating
that qualified immunity analysis "requires application of the
law to the particular conduct at issue"); Bakalis v.
Golembeski, 35 F.3d 318, 326-27 (7th Cir. 1994) ("Qualified
immunity is an individual defense available to each
individual defendant in his individual capacity."); Waldrop
v. Evans, 871 F.2d 1030, 1034 (11th Cir. 1989) (evaluating
challenged conduct individually because deliberate
indifference standard is fact-specific).

In the present case, the District Court determined,
without an individualized explanation, that all of the
defendants (except Commissioner Fauver) had acted in an
objectively unreasonable manner. The District Court simply
stated that "[d]efendants knew what the appropriate level of
care for a diabetic was and knew that the level of care
provided was far short of it." Rouse I, 987 F. Supp. at 315.
Nowhere in the District Court's opinion did it analyze the
specific actions of each of the individual defendants. Nor is
there any evidence in the record that allows us to make this
determination on appeal.

The need for an individualized analysis is apparent in
this case because one of the individual defendants, the
acting superintendent, is a lay administrative official. It is
well-settled that liability under S 1983 may not be based on
the doctrine of respondeat superior, see Durmer v.
O'Carroll, 991 F.2d 64, 69 n.14 (3d Cir. 1993), and there is
nothing in the record or the District Court's opinion setting
forth the basis for the conclusion that the acting
superintendent should have known that his conduct
constituted an Eighth Amendment violation.

Second, the District Court should have considered the
reasonableness of each of the defendants' actions with
respect to each of the relevant categories of plaintiffs. The
District Court stated:

       [K]nowing that glucose is normally tested at the very
       least once a day for patients like Plaintiffs, Defendants
       could not have reasonably believed that glucose testing
       in many cases less than twenty times a year for these
       particular Plaintiffs was reasonable medical care . . . .

                               15
       Defendants could not . . . have reasonably thought that
       Plaintiffs were among the group of insulin-dependent
       diabetics who could tolerate such infrequent testing,
       given . . . the substantial evidence of serious
       fluctuations in the glucose levels of some of the
       plaintiffs . . . .

Rouse I, 987 F. Supp. at 315 (emphasis added) (emphasis
in original omitted). As that paragraph demonstrates, the
District Court recognized that not all of the plaintiffs are
similarly situated but proceeded nevertheless to consider
the plaintiffs' claim on a classwide basis. As discussed
earlier, this analysis may have subjected some of the
defendants to the possibility of personal liability even
though the care they provided may have been
constitutionally sufficient.

Therefore, the District Court's determination that all of
the defendants failed to act in an objectively reasonable
manner in the care that they provided to all of the plaintiffs
cannot stand. Accordingly, we remand to the District Court
for it to determine whether each of the individual
defendants acted in an objectively reasonable manner with
respect to the particular needs of each relevant group of
plaintiffs.

III.

For these reasons, we vacate the decision of the District
Court and remand for the Court to reevaluate the qualified
immunity issue in accordance with this opinion.

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                                16